Title: From Thomas Jefferson to James Oldham, 24 April 1802
From: Jefferson, Thomas
To: Oldham, James


            Sir
              Washington Apr. 24. 1802.
            I recieved your favor of the 16th. by the last post, whereby I observe you are engaged on the N. Western cornice of the house. I would much rather have the 2d. and 3d. air-closets finished before any thing else; because it will be very disagreeable working in them after even one of them begins to be in use. I shall be at Monticello within a fortnight from this time. Accept my best wishes.
            Th: Jefferson
          